Citation Nr: 1101850	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  00-20 649A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1. Entitlement to nonservice-connected pension benefits, to 
include basic eligibility.

2. Entitlement to service connection for a cervical spine 
disorder.

3. Entitlement to service connection for the residuals of a right 
knee injury.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney at 
Law


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel




INTRODUCTION

The Veteran had a period of service from November 16, 1971, to 
February 19, 1972, following discharge from a Reserve Officers' 
Training Corps (ROTC) program.  The Veteran's DD Form 214 states 
that he was relieved from active duty by reason of expiration of 
active duty commitment.  In addition, the Veteran's service has 
been characterized by the National Personnel Records Center 
(NPRC) as active duty for training (ACDUTRA).  Following 
completion of the November 16, 1971, to February 19, 1972, period 
of service, the Veteran enlisted in a reserve component and 
thereafter served additional verified and unverified periods of 
reserve component service.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions promulgated by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, in August 2000, January 2001, and May 2003.  By the 
August 2000 rating decision, the RO denied a claim of entitlement 
to service connection for a cervical spine disorder.  Thereafter, 
by the January 2001 rating decision, the RO denied a claim of 
eligibility for nonservice-connected pension. The Board remanded 
these two claims in July 2003.

By a May 2003 rating decision, the RO reopened the Veteran's 
previously denied right knee claim, but found that service 
connection was not warranted on the merits.
Despite the determination reached by the RO, the United States 
Court of Appeals for the Federal Circuit essentially held in 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996), and Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001), that the Board must 
find new and material evidence in order to establish its 
jurisdiction to review the merits of a previously denied claim.  
See also VAOPGCPREC 05-92.  In December 2004, the Board found 
that new and material evidence had been received, and reopened 
the claim.  The Board then remanded all three of the current 
appellate claims for additional development, to include 
additional notification to the Veteran; obtaining additional 
service records through official channels regarding the character 
of the Veteran's November 1971 to February 1972 military service; 
and to afford the Veteran an examination which addressed the 
nature and etiology of both his cervical spine and right knee 
disorders.
By a May 2007 decision, the Board denied the Veteran's claims, 
but he appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By a November 2008 
memorandum decision, the Court vacated the Board decision, and 
remanded the matter for further proceedings.  Judgment was 
subsequently promulgated by the Court in December 2008.

Finally, in August 2009, the Board remanded the case to the RO 
for further development and readjudication of the Veteran's 
claims.  Specifically, the Board ordered the RO to provide the 
Veteran with appropriate notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), obtain the names and addresses of 
all medical care providers who had treated the Veteran since 
September 2006, and afford the Veteran with new compensation and 
pension examinations.  A remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with the 
remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
When remand orders are not complied with, the Board must ensure 
compliance.  However, only substantial compliance, not strict 
compliance, is necessary.  D'Aries v. Peake, 22 Vet. App. 97 
(2008).  VA sent the Veteran updated VCAA notice in October 2009, 
received a letter from the Veteran's attorney in November 2009 
that stated there were no additional relevant medical records 
from the pertinent time period available, and afforded the 
Veteran with an adequate medical examination in February 2010.  
Based on the foregoing, the Board finds that the RO substantially 
complied with the August 2009 remand.


FINDINGS OF FACT

1.  The Veteran's November 16, 1971, to February 19, 1972, period 
of military service was ACDUTRA.

2. The Veteran did not otherwise have 90 days or more of active 
military service during a period of war.

3.  The Veteran's cervical spine disability pre-existed his 
entrance into active military service and did not increase in 
severity beyond its natural progression during active military 
service.

4.  The competent evidence of record does not show that the 
Veteran's right knee disability was incurred in or is related to 
his period of active military service.


CONCLUSIONS OF LAW

1.  The basic eligibility requirements for nonservice-connected 
disability pension benefits are not met.  38 U.S.C.A. §§ 101, 
1521 (West 2002); 38 C.F.R. §§ 3.2, 3.3, 3.6 (2010).

2.  The Veteran's cervical spine disability existed prior to 
service and was not aggravated beyond its natural progression by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 
(2010).

3.  A right knee disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A (West 2002); C.F.R. §§ 3.159, 3.303, 3.304(d) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information and any medical or 
lay evidence that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind fourth 
element notice as required under Pelegrini II, effective May 30, 
2008).

VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); but see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (when VCAA notice follows the initial unfavorable AOJ 
decision, remand and subsequent RO actions may "essentially cure 
[] the error in the timing of notice"). VCAA notice should also 
apprise the claimant of the criteria for assigning disability 
ratings and for award of an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

In March 2000, April 2001, June 2005, and October 2009 
correspondence, the RO advised the Veteran of what the evidence 
must show to establish entitlement to service connection for his 
claimed disorders, as well as for his pension claim, and 
described the types of evidence that the Veteran should submit in 
support of his claims.  The RO also explained what evidence VA 
would obtain and make reasonable efforts to obtain on the 
Veteran's behalf in support of the claims.  The October 2009 VCAA 
notice letter also addressed the elements of degree of disability 
and effective date.    

The Board further notes that the Veteran was provided with a copy 
of the numerous adjudicatory documents provided in this case, 
including rating decisions, statements of the case, supplemental 
statements of the case, Board remands and decisions, and the 
Court's order.  These documents included a discussion of the 
facts of the claims, notification of the bases of the decisions, 
and a summary of the evidence considered to reach the decisions.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. App. at 
187.  

To fulfill its statutory duty to assist, the RO afforded the 
Veteran with compensation and pension examinations in February 
2010, August 2006, July 2001, and October 2000; obtained the 
Veteran's VA and private medical records to the extent possible, 
and associated the Veteran's service treatment records (STRs) 
with the claims file.  To that end, when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case for the Veteran's claimed 
disabilities were more than adequate, particularly the February 
2010 examination.  That examination was predicated on a full 
reading of the private and VA medical records in the Veteran's 
claims file.  The examination included the Veteran's subjective 
complaints about his disabilities and the objective findings 
needed to rate the disabilities. 
  
The Veteran has not made the RO or the Board aware of any other 
evidence relevant to this appeal that he or the VA needs to 
obtain.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed in 
this appeal and no further development is required to comply with 
the duty to assist the Veteran in developing the facts pertinent 
to the claims.  Accordingly, the Board will proceed with 
appellate review.  

Legal Criteria

Service connection may be granted for disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a 
general matter, service connection for a disability on the basis 
of the merits of such claim requires (1) the existence of a 
current disability, (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992). 

If a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (2010).  

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  Grottveit v. Brown, 5 
Vet. App. 91 (1993).  This burden typically cannot be met by lay 
testimony because lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991) (competent lay evidence concerning 
manifestations of a disease may form the basis for an award of 
service connection where a claimant develops a chronic disease 
within a presumptive period but has no in-service diagnosis of 
such disease).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).  Also, when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 
(2007).  
   
Spine

The Veteran contends that his cervical spine disability was 
"aggravated by wearing a steel army helmet" during his period 
of active military service.  A veteran will be considered to have 
been in sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable (obvious 
or manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 U.S.C.A. 
§ 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).  

In the present case, the Veteran's service treatment records show 
that, at his November 1971 enlistment examination, he required a 
medical specialty consultation because of clinically abnormal 
findings related to his head, face, neck, and scalp, as well as a 
clinically abnormal spine, due to tension headaches and chronic 
cervical pain.  The medical specialty evaluation indicated that 
the Veteran's symptoms were aggravated by wearing a steel helmet, 
he was placed on limited duty, and he was precluded from wearing 
a steel helmet for 90 days.  As such, a chronic neck disability 
is found to have pre-existed the Veteran's entrance into active 
military service.  

The Board must next address whether this disability was 
aggravated during the Veteran's period of active service.  In 
deciding a claim based on aggravation, after having determined 
the presence of a preexisting condition, the Board must first 
determine whether there has been any measured worsening of the 
disability during service and then whether this constitutes an 
increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 
271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  A 
preexisting injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded where 
the disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and subsequent 
to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 
(2010).

At the outset, the Board notes that the Veteran received 
treatment in service for his neck disability.  For example, in 
December 1971 and January 1972, he complained of chronic neck 
pain and tension headaches, but X-rays on his cervical spine were 
normal and the Veteran had full range of motion in his neck.  
Nevertheless, doctors diagnosed him with chronic torticollis with 
tension headaches.  On his February 1972 separation examination, 
the Veteran still had abnormal clinical findings because of his 
tension headaches and chronic cervical pain.  Since service, the 
Veteran has been diagnosed with disk herniation at C5-C6 and 
degenerative disk disease of his cervical spine.  

However, as explained below, the Veteran's claim must be denied 
because there is no competent medical evidence of record 
demonstrating that his neck disability was aggravated beyond its 
natural progression in service.  To be sure, VA afforded the 
Veteran with several compensation and pension examinations.  
First, the Veteran underwent a comprehensive base-line screening 
examination for all body systems in October 2000.  The Veteran 
complained of neck pain secondary to degenerative disk disease.  
Nevertheless, the examiner only diagnosed the Veteran with 
cervical pain, which is not a disability for which service 
connection may be granted, and did not provide an opinion 
regarding aggravation.  Then, a July 2001 compensation and 
pension examiner opined that any worsening of the Veteran's neck 
disorder would be due to time alone because there was no evidence 
of any specific aggravating factor or injury that made his 
disorder worse while on active duty even though he received 
treatment on several occasions for his neck during service.  
However, the Board notes that this doctor did not actually 
conduct a physical examination of the Veteran.

Several years later, the Veteran presented for a compensation and 
pension examination on his spine in August 2006.  The Veteran 
told this examiner that he began experiencing pain in his neck 
that he attributed to wearing a steel helmet.  He also said that 
military physicians told him wearing the helmet aggravated his 
neck disorder, he was relieved of wearing the helmet, and he 
stayed in the Army Reserves for 16 years after discharge as a 
psychologist with minimal neck symptomatology.  The examiner 
noted that there was "no question" the Veteran had degenerative 
disk disease of the cervical spine, as it was manifested on MRIs 
and neurodiagnostic studies.  Nevertheless, the examiner was 
unable to convince himself that wearing a steel helmet for three 
or four months would cause that much trouble to a person's neck 
unless that person's neck was in "pretty bad shape" to start 
with.  Thus, the examiner opined that the military physicians' 
statements that wearing a helmet aggravated the Veteran's 
disorder perhaps meant that it aggravated the symptoms of pain 
and discomfort.  He "certainly" did not think that wearing a 
steel helmet for three or four months during basic training would 
permanently affect an underlying pathologic process.  

As a result of this evidence, the Board previously found that the 
Veteran's in-service aggravation was at most a result of 
temporary flare ups and denied his claim for service connection.  
In response to this decision, the Court found that the August 
2006 compensation and pension examination report was inadequate 
because it only answered whether wearing a steel helmet in 
service aggravated the Veteran's neck disorder rather than 
generally answering whether the Veteran's neck disorder worsened 
beyond its natural progression in service.  

In light of the Court's decision, VA scheduled the Veteran for 
another compensation and pension examination in February 2010.  
The examiner, a board certified internist and rheumatologist, 
reviewed the Veteran's claims file for eight hours, examined the 
Veteran for two and one-half hours, and conducted additional 
research on the issues of the mechanisms and aggravators of 
posttraumatic torticollis as opposed to the more common variant 
of spasmodic torticollis.  The examiner also researched the 
relationship between torticollis in general and degenerative 
arthritis and disc disease of the cervical spine.  After 
reviewing the Veteran's pre-service and service medical history, 
the examiner noted that the Veteran's disorder has been 
progressively worse since its onset.  X-rays revealed loss of 
curve with straightening and mild reversal of curve, osteophytes 
in the mid and lower cervical spine, disc space narrowing, 
asymmetry of the neurovascular foramina bilaterally at C5-C6, and 
bony hypertrophic changes.  After examining the Veteran, the 
examiner concluded that it was less likely than not that the 
Veteran's neck disorder was permanently aggravated by in-service 
events and experiences.  In support of this opinion, he stated 
that the Veteran's preexisting neck disorder is a rare form of 
torticollis known as posttraumatic torticollis because the 
process was initiated shortly after a traumatic event, falling on 
his back in a gymnastics class, and has not manifested itself 
with repetitive bobbing movements.  He then asserted that if 
there were differences between posttraumatic torticollis and 
spasmodic torticollis, it would only appear that the onset 
proximate to trauma and the absence of spasmodic movements would 
be important.  The medical literature provided little insight 
into the matter of potential aggravators of this disorder but did 
indicate that emotional stress, weight bearing, carrying objects, 
and general fatigue have been identified by sufferers as 
triggers.  The review of medical literature did not address, 
however, the question of permanency of aggravators by these 
phenomena.  Additionally, the Veteran could not remember any 
factors other than wearing a helmet that could have served as a 
trigger.  The examiner then pointed out that a November 1979 
examination for extended active duty found that the Veteran's 
spine, upper extremities, and neurological systems were all 
normal and that he denied a history of arthritis, neuritis, back 
problems, and dizziness.  At his last military examination in 
August 1983, the Veteran wrote "I am in Excellent Health" and 
denied headaches, back trouble, or arthritis.  Additionally, 
torticollis was not mentioned at this examination.  Thus, at this 
point, the examiner found the evidence of permanency was limited.

Next, the examiner described treatment the Veteran received 
through the 1990s without mentioning a neck disability or 
torticollis and observed that the Veteran did not file a claim 
with VA until 2000 despite filing several previous right knee 
claims.  In light of these periods without reported 
symptomatology, the examiner found the evidence of permanent 
aggravation was scant to absent.  On the other hand, he found 
that the Veteran's symptoms increased in 2000, including cervical 
radiculopathy, degenerative joint disease, and degenerative disc 
disease, which appeared to be a recrudescence of his 1990 
condition.  The examiner continued to analyze whether the 
Veteran's service may have caused or aggravated cervical disc 
disease, but found that a lack of disc space narrowing on X-rays 
indicated that degenerative disc disease was not evident in 1972.  
Furthermore, the Veteran was not diagnosed with cervical disc 
disease until he was 40 years old in 1990, an age when the 
related prevalence of cervical disc degeneration is rapidly 
increasing from an epidemiologic perspective even in asymptomatic 
individuals.  Finally, the examiner noted that chronic 
torticollis itself can lead to cervical disc degeneration and 
radiculopathy through chronic positioning, rendering it not 
illogical to conclude that the torticollis could be a causative 
factor in the Veteran's cervical disc degeneration.  

In light of the foregoing, the examiner concluded that the 
available evidence did not support the argument for permanent 
aggravation by the Veteran's service experience.  Instead, he 
felt that the Veteran's preexisting neck disability continued to 
be a problem to varying degrees over the years and had 
subsequently been accompanied by a second diagnosis of cervical 
disc degeneration and intermittent radicular symptoms.  
Therefore, he opined that it was less likely than not that the 
Veteran's preexisting neck disability was permanently aggravated 
by his service experiences of helmet wearing and weight bearing.  
The Board finds this examination and opinion adequate and affords 
it great probative value.  

Upon consideration of the foregoing, the Board finds that the 
probative evidence of record weighs against the Veteran's claim 
of entitlement to service connection for a cervical spine 
disability and that the Veteran's pre-existing cervical spine 
disability was neither increased in severity nor aggravated 
beyond its natural progression during his period of active 
military service.  In this regard, the Board notes that at least 
one adequate medical opinion found that it was less likely as not 
that the Veteran's cervical spine disability was aggravated by 
active military service, and the record does not contain a 
competent medical opinion to the contrary.  Therefore, service 
connection for a cervical spine disability is not warranted, and 
the Veteran's appeal is denied.  

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Knee

The Veteran contends that he injured his knee in service when he 
fell on a sharp stick, which impaled his knee and required five 
stitches.  The Board acknowledges that the Veteran's service 
treatment records reflect that he sustained a leg injury in July 
1970 that required sutures, although the exact location of the 
injury was not described.  Nevertheless, the service treatment 
records for the November 1971 to February 1972 period are devoid 
of complaints of a right knee disorder.  Moreover, later periodic 
examinations for reserve service purposes contain no evidence of 
a right knee disorder.  The Board also notes that a June 1997 VA 
examination concluded that the veteran had no right knee 
disorder, other than a right knee scar for which service 
connection had been granted and which was related to an injury 
sustained in service.

In short, there is no competent medical evidence of a chronic 
right knee disorder until years after the Veteran's separation 
from military service, to include his July 1970 leg injury.  The 
Court has indicated that the normal medical findings at the time 
of separation from service, as well as the absence of any medical 
records of a diagnosis or treatment for many years after service 
is probative evidence against the claim.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (affirming Board where it found that 
veteran failed to account for the lengthy time period after 
service for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military service, 
as evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent disability.); 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
that tends to disprove the existence of an alleged fact).

Despite the foregoing, the Board acknowledges that there is 
competent medical evidence that both supports and refutes the 
Veteran's claim.  The evidence in support of the Veteran's claim 
includes a November 1998 private medical statement that indicated 
there was a connection between a right knee disorder other than a 
scar and the Veteran's in-service injury.  In addition, a May 
2000 private medical statement from Dr. L.J. provided an opinion 
that the Veteran's current right knee disorders, including 
subchondral changes along the femoral condyle, were consistent 
with a direct impact injury to the lateral femoral condyle.  
Similarly, an October 2000 VA examiner concluded that the 
veteran's complaints of pain were consistent with subchondral 
erosion of the lateral femoral condyle, related to injury to the 
lateral femoral condyle.

The evidence against the Veteran's claim includes a July 2001 VA 
medical opinion promulgated based upon review of the claims 
folder.  The clinician who provided this opinion concluded that 
an injury to the Veteran's right knee in 1970 would not have 
resulted in the changes of the posterior horn of the meniscus 
present in 1997 because the scar of the right knee was at the 
lateral inferior patella, separated from the femoral condyle by a 
distance.  The examiner opined that, without significant trauma 
at the time, including entry of the stick into the right knee 
joint, injury to portions of the knee away from the area of the 
scar would not be expected.

In addition, the opinion of the August 2006 compensation and 
pension examiner is also against the Veteran's claim.  The 
examiner stated, in part, that it sounded from the history that 
the in-service injury was a fairly superficial wound.  The 
examiner also acknowledged that an MRI done in 2003 attributed 
the findings of subchondral changes along the lateral femoral 
condyle as due to the injury in question.  However, the examiner 
stated that he would tend to believe that any degenerative 
changes in the Veteran's right knee were probably a reflection of 
his being a little overweight.  The examiner stated that he did 
not think they were due to the wound the Veteran received in the 
1970s.  Moreover, in the subsequent addendum in which he reviewed 
the claims folder, the examiner stated that the treatment the 
Veteran received in 1970 indicated that the knee wound was 
relatively minor and probably did not involve any intraarticular 
structures.

However, the Court found the examination inadequate because it 
did not cite to both the private May 2000 opinion and the October 
2000 compensation and pension examiner's opinion.  Citing Stegall 
v. West, 11 Vet. App. 268, 271 (1998), the Court returned the 
Veteran's claim to the Board in order to schedule a new 
examination in conformance with the Board's previous remand 
directive and to specifically discuss the findings from those two 
examination reports.

Therefore, VA afforded the Veteran another examination in 
February 2010.  The examiner, a board certified internist and 
rheumatologist, reviewed the Veteran's claims file for eight 
hours, examined the Veteran for two and one-half hours, and 
conducted additional research on the issues of the mechanisms and 
natural history of chondral injuries.  He stated that the Veteran 
fell and impaled a stick into his lateral right knee, requiring 
five sutures.  The wound healed normally, and the Veteran went 
many years without any knee complaints.  In fact, the Veteran 
thought he first sought medical attention in the late 1970s and 
early 1980s.  After examining the Veteran, the examiner opined 
that the Veteran's right knee disability is less likely than not 
caused by or a result of an injury to the right knee suffered in 
July 1970.  In support of this opinion, the examiner stated that 
the Veteran did not complain of any knee disabilities until late 
1996, including several negative findings in service treatment 
records.  The examiner also cited literature finding that the 
standard of care at the time for penetrating wounds to the knee 
would have been to operate on the Veteran in order to irrigate 
the joint space because of a fear of foreign body reaction and 
infection.  He also cited a study of the long term prognosis for 
severe chondral damage in weight bearing areas of the knee in 
young people, primarily athletes, which found the longest follow 
up period of symptomatology was only 14 years, whereas in this 
case, the Veteran did not experience symptoms until 25 years 
later.  Thus, the examiner found that it was not really known 
whether it is possible for one to have a femoral chondral injury 
without the development of significant symptoms for 25 years or 
whether such an injury would only show the minimal findings as 
noted here after 25 years.  

As for the May 2000 private examination report and the October 
2000 compensation and pension examination report, the examiner 
agreed with the October 2000 examiner that some internal process 
was a better explanation for the Veteran's pain than the scar 
tissue.  In this regard, the examiner stated that the May 2000 
doctor thought that the location of the Veteran's pain, injury, 
and MRI findings were the same so he argued it was too much of a 
coincidence and suggested there could be a delay between injury 
of cartilage and development of degenerative joint disease of the 
knee of many years.  While the examiner stated that he agreed to 
a point, he also noted the Veteran's symptomatology over the 
years before stating that 40 years have passed since the 
Veteran's injury without radiographic joint space loss in the 
area of the injury even though there are some changes beginning 
in the medial joint space and medial patellofemoral space.  He 
also noted that the Veteran has a number of risk factors for 
degenerative joint disease without resorting to injury for 
explanation, such as obesity, diabetes, and a family history.  
Thus, the examiner concluded that if such a joint space 
penetration took place, the Veteran's treatment would have been 
insufficient to treat him and he would have relapsed quickly into 
a full blown septic joint case.  However, the examiner did 
believe that the Veteran's fall alone could have been sufficient 
to cause a bone bruise with some potential to also damage the 
adjacent cartilage.  These types of lesions often do not heal and 
may over time lead to degenerative joint disease.  Nevertheless, 
although the May 2000 doctor offered that there may be a delay in 
the appearance of degenerative joint disease of many years, the 
examiner concluded that the flaw in his logic was the exceptional 
time interval of 25 years before the Veteran had significant 
symptoms.  Furthermore, despite a total of 40 years since the 
injury, the Veteran's lateral compartment is still 
radiographically preserved and appeared stable.  X-rays showed 
damage to the medial joint space and medial aspect of the 
patella, which would not as clearly have been injured with a fall 
to the right side of the knee, and developing degenerative joint 
disease at age 60 would be a very plausible alternative 
explanation.  

In view of the fact that the July 2001 VA clinician, the August 
2006 VA examiner, and the February 2010 compensation and pension 
examiner all reviewed the Veteran's claims folder in conjunction 
with their opinions, to include those in support of the claim, 
the Board finds that they are entitled to the most weight.  In 
this regard, the Board also notes that the February 2010 
examiner's opinion included an in depth discussion of both the 
private May 2000 opinion and the October 2000 compensation and 
pension examiner's opinion.  As these opinions are against a 
finding that the Veteran's current right knee disorder is 
causally related to military service, the Board finds that the 
preponderance of the evidence is unfavorable.  Therefore, the 
claim is denied on that basis.

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is 
to be resolved in the claimant's favor in cases where there is an 
approximate balance of positive and negative evidence in regard 
to a material issue.  The preponderance of the evidence, however, 
is against the claim and that doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).     

Pension

Under VA regulations, the payment of nonservice-connected pension 
benefits is provided to veterans who are permanently and totally 
disabled from a nonservice-connected disability that is not the 
result of willful misconduct, but only where the veteran has the 
requisite active wartime service.  38 U.S.C.A. § 1521(a); 38 
C.F.R. §§ 3.3, 3.314(b).

A veteran meets the service requirements of that section if he 
served in active military, naval or air service under one of the 
following conditions: (1) for ninety days or more during a period 
of war; (2) during a period of war and was discharged or released 
from service for a service-connected disability; (3) for a period 
of ninety consecutive days or more and such period began or ended 
during a period of war; or (4) for an aggregate of ninety days or 
more in two or more separate periods of service during more than 
one period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).  
The Vietnam era is a period of war.  38 U.S.C.A. § 101(11).

Active military, naval, or air service includes active duty, any 
period of ACDUTRA during which the individual concerned was 
disabled or died from a disease or injury incurred or aggravated 
in the line of duty, and any period of inactive duty training 
during which the individual concerned was disabled or died from 
an injury incurred or aggravated in the line of duty. 38 C.F.R. § 
3.6(a).

Effective January 1, 1997, the term "Vietnam era" means the 
following: (1) the period beginning on February 28, 1961, and 
ending on May 7, 1975, for veterans who served in the Republic of 
Vietnam during that period, and (2) the period beginning on 
August 5, 1964, and ending on May 7, 1975, in all other cases.  
38 U.S.C.A. § 101(29); 38 C.F.R. § 3.2.

The Court returned the Veteran's pension claim to the Board 
because it was inextricably intertwined with his neck and knee 
claims.  However, the Board still finds that the Veteran does not 
meet the basic eligibility requirements for consideration of 
nonservice-connected pension benefits.  The Board acknowledges 
that the Veteran's November 1971 to February 1972 period of 
military service is within the Vietnam War era.  The Board 
further notes that various records refer to this period as 
"active" duty.  For example, in Block 11a of the Veteran's DD 
Form 214, the type of transfer or discharge is shown as 
"RELIEVED FROM ACTIVE DUTY."  The reason for the discharge, in 
Block 11c of the DD Form 214, is shown as "Expiration of Active 
Duty Commitment."  In addition, official records from the 
Veteran's ROTC service reflect that he was discharged from ROTC 
prior to his "active" duty in November 1971.

Despite the foregoing, the Board finds that the November 1971 to 
February 1972 period was ACDUTRA.  As noted in the Introduction, 
NPRC has certified this period as ACDUTRA.  The Board remanded 
this case in December 2004 to determine how the NPRC made this 
determination.  A September 2005 memorandum from a military 
records specialist details the steps the NPRC took to make this 
determination, and the findings therein support the conclusion 
that it was ACDUTRA. Moreover, a copy of the Veteran's October 
1971 orders for this period identify him as reporting for 
ACDUTRA.

Under the regulations outlined above, a veteran's 90 days of 
service must be completed during a period of "active military, 
naval, or air service."  Such does not include a period of 
ACDUTRA unless the veteran was disabled from an injury or disease 
incurred during such service.  Here, the Veteran's only service-
connected disability is a right leg scar which was incurred as a 
result of an injury incurred July 1970, while he was in ROTC.  
Moreover, for the reasons detailed above, the Board concludes he 
is not entitled to a grant of service connection for either a 
cervical spine or a right knee disorder.  Because the Veteran is 
not service connected for any disease or injury stemming from his 
November 1971 to February 1972 period of ACDUTRA, such is not 
considered "active military, naval, or air service" as defined 
by the regulations. Therefore, the Veteran's period of ACDUTRA 
does not qualify him for nonservice-connected pension benefits.

With respect to the Veteran's ROTC service, the Board notes that 
the law specifically defines ROTC cadets as falling under either 
ACDUTRA or inactive duty training during training (as 
distinguished from cadets at the federal service academies or 
candidates at the preparatory schools of the federal service 
academies, who are specifically defined as being in "active 
duty" status).  The Board finds that the clear meaning of the 
statute is that ROTC cadets are not on "active duty" at any 
time during their cadetships.

Regarding Senior ROTC candidates, the term ACDUTRA means duty 
performed by a member of a program when ordered to such duty for 
purpose of training for a period of not less than four weeks and 
which must be completed by the member before the member is 
commissioned.  The duty must be under chapter 103 of Title 10.  
38 U.S.C.A. § 101(22)(D); 38 C.F.R. § 3.6(c)(4).  In this case, 
there does not appear to be any such period prior to the November 
1971 to February 1972 period.
The term inactive duty training means training (other than 
ACDUTRA) by a member of the Senior ROTC prescribed under chapter 
103 of title 10.  38 U.S.C.A. § 101(23)(C); 38 C.F.R. § 
3.6(d)(3).  The term inactive duty training does not include 
attendance at an educational institution in an inactive status.  
38 C.F.R. § 3.6(d)(4)(ii).  Here, the Board acknowledges that the 
fact the Veteran is service connected for a scar attributable to 
an injury incurred while in ROTC indicates that it was probably 
inactive duty training, as it would be required in order for 
service connection to be granted.  Nevertheless, it does not 
appear he had 90 days of such service.  In fact, even if the 
Veteran's ROTC service were for consideration as active duty, the 
September 2005 memorandum from the military records specialist 
reflects that no records exist identifying the beginning and 
ending dates of such service, and that they are normally only 
kept for 5 years.

In view of the foregoing, the Board concludes that the record 
reflects the Veteran did not have 90 days of active military 
service during a period of war. The Board notes that while 
veterans who have less than 90 days of service may be eligible 
for nonservice-connected pension benefits if they were discharged 
or released from service for a service-connected disability, the 
Veteran here has no such service-connected disability.  He 
continued to have military service, to include his November 1971 
to February 1972 period of ACDUTRA, subsequent to the right leg 
injury that resulted in his service-connected scar.  Moreover, he 
is not shown to have served on active duty for a period of 90 
consecutive days or more which began or ended during a period of 
war, nor did he serve on active duty during more than one period 
of war for an aggregate of 90 days or more.

For these reasons, the Board concludes that the Veteran fails to 
meet the basic eligibility requirements for nonservice-connected 
pension.  As the disposition of this pension claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  See Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Consequently, basic 
eligibility for nonservice-connected pension benefits is 
precluded by law. 38 U.S.C.A. § 1521(a), (j); 38 C.F.R. § 
3.3(a)(3).


ORDER

Entitlement to non-service-connected pension benefits, to include 
basic eligibility, is denied.

Entitlement to service connection for a cervical spine disorder 
is denied.

Entitlement to service connection for the residuals of a right 
knee injury is denied.



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


